

EXHIBIT 10.1
 
FORM OF SPECIAL PERFORMANCE AWARD AGREEMENT
FOR PERFORMANCE STOCK UNITS
UNDER THE MSCI INC. 2007 AMENDED AND RESTATED EQUITY INCENTIVE COMPENSATION PLAN
 
MSCI Inc. (“MSCI,” and together with its Subsidiaries, the “Company”) hereby
grants to you Performance Stock Units (“PSUs”) as described below.  The awards
are being granted under the MSCI Inc. 2007 Amended and Restated Equity Incentive
Compensation Plan (as may be amended from time to time, the “Plan”).
 
Participant:
[Name]
   
Number of PSUs Granted:
[#] PSUs
   
Grant Date:
[Date] (the “Grant Date”)
   
Vesting Schedule:
[•]
   
Performance Periods:
[•]
   

Your PSUs may be subject to forfeiture or recoupment if you terminate employment
with the Company or do not comply with the notice requirements, as set forth in
the Plan and this Performance Stock Unit Award Agreement (including Exhibit A
and Exhibit B attached hereto, this “Award Agreement”).
 
You agree that this Award Agreement is granted under the Plan and governed by
the terms and conditions of the Plan and Exhibit A and Exhibit B attached
hereto.  You also agree that PSUs granted to you pursuant to this Award
Agreement and any Shares issued in settlement or satisfaction thereof are
subject to the MSCI Clawback Policy.  You will be able to access a prospectus
and tax supplement that contains important information about this award via the
MSCI website or your brokerage account.  Unless defined in this Award Agreement,
capitalized terms shall have the meanings ascribed to them in the Plan.
 
IN WITNESS WHEREOF, MSCI has duly executed and delivered this Award Agreement as
of the Grant Date.
 
MSCI Inc.
 
 
Name:
 
Title:
 


 
1

--------------------------------------------------------------------------------

 
EXHIBIT A
 

TERMS AND CONDITIONS
OF THE SPECIAL PERFORMANCE AWARD AGREEMENT
 
Section 1.           PSUs Generally.  MSCI has awarded you PSUs as an incentive
for you to continue to provide services to the Company and to align your
interests with those of the Company.  As such, you will earn your PSUs only if
you remain in continuous employment with the Company through each Vesting Date,
or as otherwise set forth below.  Each PSU corresponds to one share of MSCI
common stock, par value $0.01 per share (each, a “Share”).  Each PSU constitutes
a contingent and unsecured promise by MSCI to deliver one Share on the
conversion date for such PSU.
 
Section 2.           Performance Adjustment, Vesting and Conversion Schedule and
HSR Act.
 
(a)         Performance Adjustment.  The number of PSUs initially awarded to you
under this Award Agreement shall be adjusted as follows: (i) the first tranche
of PSUs shall be adjusted after the end of the First Performance Period, (ii)
the second tranche of PSUs shall be adjusted after the end of the Second
Performance Period and (iii) the third tranche of PSUs shall be adjusted after
the end of the Third Performance Period, in each case, within a range of [•]% to
[•]% of the number of PSUs per tranche and based on the achievement of the
applicable Performance Period [•] set forth below.  Following the end of each
Performance Period, management of MSCI shall provide its calculation of the
Performance Period [•] to the Committee.  The Committee will review the extent
of the achievement of the Performance Period [•] and shall certify in writing
such achievement.
 
The number of PSUs per tranche that will be converted into Shares pursuant to
‎Section 2(b), ‎Section 4 or ‎Section 5 (each such tranche, the “Tranche of
Adjusted PSUs”) will be determined based on the following formula no later than
[•] of the year following the last day of the applicable Performance Period
(each, an “Adjustment Date”):
 
Number of PSUs Per Tranche
x
[•] Adjustment
Percentage
=
Number of
Adjusted PSUs Per Tranche



The “[•] Adjustment Percentage” will be derived as set forth in the table below;
provided that there will be extrapolation and interpolation (rounded to two
decimal places) to derive the Performance Period [•] not expressly set forth
below, and any fractional shares resulting from the application of the
Performance Period [•] will be rounded down.


[Table]


(b)         Vesting and Conversion. The PSUs shall vest [•] (each, a “Vesting
Date”); provided that, subject to ‎Section 4 and ‎Section 5, you continue to be
employed by the Company on each such Vesting Date; provided, further, that you
have complied with all applicable provisions of the HSR Act. Each tranche of
vested PSUs shall convert into
 

 
A-1

--------------------------------------------------------------------------------

 



 
Shares no earlier than [•] of the year following the year in which the
applicable Vesting Date occurs and no later than the applicable Adjustment Date.
 
(c)         HSR Act.  If a tranche of PSUs would have vested pursuant to this
‎Section 2 or ‎Section 4, but did not vest solely because you were not in
compliance with all applicable provisions of the HSR Act, the vesting date for
such tranche of PSUs shall occur on the first date following the date on which
you have complied with all applicable provisions of the HSR Act.
 
Section 3.           Dividend Equivalent Payments. Until your PSUs convert to
Shares, if MSCI pays a dividend on Shares, you will be entitled to a dividend
equivalent payment in the same amount as the dividend you would have received if
you held Shares for your vested and unconverted PSUs immediately prior to the
record date (taking into account any adjustments pursuant to ‎Section 2(a) and
adjustments provided under the Plan).  No dividend equivalents will be paid to
you with respect to any unvested, canceled or forfeited PSUs. MSCI will decide
on the form of payment and may pay dividend equivalents in Shares, in cash or in
a combination thereof, unless otherwise provided in Exhibit B.  MSCI will pay
the dividend equivalent when it pays the corresponding dividend on its common
stock or on the next regularly scheduled payroll date.
 
Section 4.           Termination of Employment.  Upon termination of employment
with the Company prior to any Vesting Date pursuant to this ‎Section 4, the
following special vesting and payment terms will apply to your unvested PSUs:
 
(a)         Termination of Employment Due to Death or Disability.  If your
employment with the Company terminates due to death or Disability, in each case,
prior to any Vesting Date, your unvested PSUs will vest and convert into Shares
on the applicable Adjustment Date(s) (even though you are not employed by the
Company on the applicable Vesting Date(s)).  Upon a termination of employment
due to death, each Tranche of Adjusted PSUs shall be delivered in accordance
with ‎Section 9.
 
(b)         Involuntary Termination of Employment by the Company.  In the event
of an involuntary termination of your employment by the Company without Cause
prior to any Vesting Date, your unvested PSUs will vest and convert into Shares
on the applicable Adjustment Dates(s) (even though you are not employed by the
Company on the applicable Vesting Date(s)); provided that such vesting and
conversion is subject to your execution and non-revocation of an agreement and
release of claims satisfactory to the Company within 60 days following
termination of your employment.
 
(c)         Governmental Service Termination.  If your employment with the
Company terminates prior to any Adjustment Date in a Governmental Service
Termination, to the extent permitted under Section 409A, your PSUs will be
adjusted (within a range of [•]% to [•]%) based on the expected (or actual, as
the case may be if such termination occurs after the expiration of any
Performance Period) achievement of the Performance Period [•], which will be
determined by extrapolating from the Performance Period [•] that has been
achieved as of the end of the most recent completed fiscal quarter prior to the
date your employment with the Company terminates, and each such Tranche of
Adjusted
 

 
A-2

--------------------------------------------------------------------------------

 



 
PSUs will vest and convert into Shares within 60 days following the date of such
termination.  If your employment with the Company terminates after the
applicable Adjustment Date in a Governmental Service Termination under
circumstances not involving a Cancellation Event, each remaining Tranche of
Adjusted PSUs will vest and convert into Shares within 60 days following the
date of such termination.
 
(d)         Other Resignations from Employment.  All other resignations from
employment must comply with the Notice Requirements.
 
(i)           If you resign from your employment with the Company under
circumstances which are not in accordance with the provisions above in this
‎Section 4, you will forfeit any PSUs that have not vested as of your last day
of employment with the Company; and
 
(ii)           If, prior to any applicable Vesting Date, you give MSCI notice of
your intention to resign from your employment with the Company as of a date
following such Vesting Date, your PSUs will vest and settle in accordance with
‎Section 2; provided, however, that if you do not subsequently comply with the
Notice Requirements, the Committee may, in its discretion, require that the
gross cash value of the PSUs delivered to you in accordance with this ‎Section
4(d)(ii) be subject to recoupment or payback.
 
For the avoidance of doubt, (A) revocation of a notice of intention to resign
may, in the Company’s sole discretion or if required to comply with Section
409A, be deemed to be noncompliant with the Notice Requirements and, in
connection with such revocation, your PSUs may be forfeited and (B) if, after
you have given notice of your intention to resign from your employment with the
Company, the Company involuntarily terminates your employment without Cause
prior to the expiration of your notice period, your outstanding PSUs will be
treated in accordance with ‎Section 4(b).
 
Notwithstanding anything to the contrary contained herein, each Tranche of
Adjusted PSUs shall only vest pursuant to this ‎Section 4 provided that you have
complied with all applicable provisions of the HSR Act.
 
Section 5.           Change in Control.
 
(a)         General.  In the event of a Change in Control, the Committee, in its
sole discretion, may provide for (i) the continuation or assumption of your
outstanding PSUs under the Plan by the Company (if it is the surviving
corporation) or by the surviving corporation or its parent, in which case your
PSUs will continue to be subject to the terms of this Award Agreement, or (ii)
the lapse of restrictions relating to and the settlement of your outstanding
PSUs immediately prior to such Change in Control in the event a buyer will not
continue or assume the PSUs; provided, however, in each case, the Performance
Period [•] target relating to any outstanding PSUs (that have not been adjusted
pursuant to Section 2(a)) will be deemed to have been achieved at [•]. Following
a Change in Control in which your outstanding PSUs are continued or assumed
pursuant to
 

 
A-3

--------------------------------------------------------------------------------

 



 
clause ‎Section 5(a)(i) above, such PSUs may be settled in cash, stock or a
combination thereof.
 
(b)         Qualifying Termination.  In the event of a Qualifying Termination
(as defined below), your PSUs will vest and convert into Shares within 60 days
following such Qualifying Termination.  If such 60-day period begins in one
taxable year and ends in a subsequent taxable year, such vesting and conversion
shall occur in the second taxable year.  “Qualifying Termination” means a
termination of employment by the Company without Cause or by you for Good Reason
(which shall be deemed an involuntary termination of employment by the Company
without Cause), in each case within 24 months following the effective date of
the Change in Control in which the PSUs are continued or assumed.
 
Section 6.            Cancellation of Awards.  Notwithstanding any other terms
of this Award Agreement, your PSUs will be canceled prior to conversion in the
event of any Cancellation Event.  You may be required to provide MSCI with a
written certification or other evidence that it deems appropriate, in its sole
discretion, to confirm that no Cancellation Event has occurred.  If you fail to
submit a timely certification or evidence, MSCI will cancel your award.  Except
as explicitly provided in ‎Section 4, upon a termination of your employment by
you or by the Company for any reason, any of your PSUs that have not vested
pursuant to ‎Section 2 as of the date of your termination of employment with the
Company will be canceled and forfeited in full as of such date.
 
Section 7.           Tax and Other Withholding Obligations.  Pursuant to rules
and procedures that MSCI establishes (including those set forth in Section 16(a)
of the Plan), tax or other withholding obligations arising upon vesting and
conversion (as applicable) of your PSUs may be satisfied, in MSCI’s sole
discretion, by having MSCI withhold Shares, tendering Shares or by having MSCI
withhold cash if MSCI provides for a cash withholding option, in each case in an
amount sufficient to satisfy the tax or other withholding obligations.  Shares
withheld or tendered will be valued using the Fair Market Value of the Shares on
the date your PSUs convert.  In order to comply with applicable accounting
standards or the Company’s policies in effect from time to time, MSCI may limit
the amount of Shares that you may have withheld or that you may tender. You
acknowledge that, if you are subject to Tax-Related Items (as defined below) in
more than one jurisdiction, the Company (including any former employer) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
 
Section 8.           Nontransferability.  You may not sell, pledge, hypothecate,
assign or otherwise transfer your PSUs, other than as provided in ‎Section 9 or
by will or the laws of descent and distribution or otherwise as provided for by
the Committee.
 
Section 9.           Designation of a Beneficiary.  If you reside in the United
States, you may make a written designation of a beneficiary or beneficiaries to
receive all or part of the Shares to be paid under this Award Agreement in the
event of your death.  To make a beneficiary designation, you must complete and
file the form attached hereto as Appendix A with your personal tax or estate
planning representative.  Any Shares that become payable upon your death, and as
to which a designation of beneficiary is not in
 

 
A-4

--------------------------------------------------------------------------------

 



 
effect, will be distributed to your estate.  You may replace or revoke your
beneficiary designation at any time.  If there is any question as to the legal
right of any beneficiary(ies) to receive Shares under this award, MSCI may
determine in its sole discretion to deliver the Shares in question to your
estate.  MSCI’s determination shall be binding and conclusive, on all persons
and it will have no further liability to anyone with respect to such Shares.
 
Section 10.           Ownership and Possession. Except as set forth herein, you
will not have any rights as a stockholder in the Shares corresponding to your
PSUs prior to conversion of your PSUs.
 
Section 11.           Securities Law Compliance Matters.  MSCI may, if it
determines it is appropriate, affix any legend to the stock certificates
representing Shares issued upon conversion of your PSUs and any stock
certificates that may subsequently be issued in substitution for the original
certificates.  MSCI may advise the transfer agent to place a stop order against
such Shares if it determines that such an order is necessary or advisable.
 
Section 12.           Compliance with Laws and Regulations.  Any sale,
assignment, transfer, pledge, mortgage, encumbrance or other disposition of
Shares issued upon conversion of your PSUs (whether directly or indirectly,
whether or not for value, and whether or not voluntary) must be made in
compliance with any applicable constitution, rule, regulation, or policy of any
of the exchanges, associations or other institutions with which MSCI has
membership or other privileges, and any applicable law, or applicable rule or
regulation of any governmental agency, self-regulatory organization or state or
federal regulatory body.
 
Section 13.           No Entitlements.
 
(a)         No Right to Continued Employment.  This PSU award is not an
employment agreement, and nothing in this Award Agreement or the Plan shall
alter your status as an “at-will” employee of the Company.
 
(b)         No Right to Future Awards.  This award, and all other awards of PSUs
and other equity-based awards, are discretionary.  This award does not confer on
you any right or entitlement to receive another award of PSUs or any other
equity-based award at any time in the future or in respect of any future
period.  You agree that any release required under ‎Section 4 of this Award
Agreement is in exchange for the grant of PSUs hereunder, for which you have no
current entitlement.
 
(c)         No Effect on Future Employment Compensation.  MSCI has made this
award to you in its sole discretion.  This award does not confer on you any
right or entitlement to receive compensation in any specific amount.  In
addition, this award is not part of your base salary or wages and will not be
taken into account in determining any other employment-related rights you may
have, such as rights to pension or severance pay.
 

 
A-5

--------------------------------------------------------------------------------

 



 


 
Section 14.           No Advice Regarding Grant.  The Company is not providing
any tax, legal or financial advice, nor is the Company making any
recommendations regarding your participation in the Plan, or your acquisition or
sale of the underlying Shares.  You are hereby advised to consult with your own
personal tax, legal and financial advisors regarding your participation in the
Plan before taking any action related to the Plan.
 
Section 15.           Consents under Local Law.  Your award is conditioned upon
the making of all filings and the receipt of all consents or authorizations
required to comply with, or to be obtained under, applicable local law.
 
Section 16.           Award Modification and Section 409A.
 
(a)         Modification.  MSCI reserves the right to modify or amend
unilaterally the terms and conditions of your PSUs, without first asking your
consent, or to waive any terms and conditions that operate in favor of
MSCI.  MSCI may not modify your PSUs in a manner that would materially impair
your rights in your PSUs without your consent; provided, however, that MSCI may,
without your consent, amend or modify your PSUs in any manner that MSCI
considers necessary or advisable to comply with applicable law, stock market or
exchange rules and regulations or accounting or tax rules and regulations or to
ensure that your PSUs are not subject to tax prior to payment.  MSCI will notify
you of any amendment of your PSUs that affects your rights.  Any amendment or
waiver of a provision of this Award Agreement (other than any amendment or
waiver applicable to all recipients generally), which amendment or waiver
operates in your favor or confers a benefit on you, must be in writing and
signed by the Global Head of Human Resources, the Chief Administrative Officer,
the Chief Financial Officer or the General Counsel (or if such positions no
longer exist, by the holders of equivalent positions) to be effective.
 
(b)         Section 409A.
 
(i)           You understand and agree that all payments made pursuant to this
Award Agreement are intended to be exempt and/or comply with Section 409A, and
shall be interpreted on a basis consistent with such intent.  For the avoidance
of doubt, the Company makes no representations that the payments provided under
this Award Agreement comply with Section 409A, and in no event will the Company
be liable for any taxes, penalties, interest or other expenses that may be
incurred by you on account of non-compliance with Section 409A.
 
(ii)           Notwithstanding the other provisions of this Award Agreement, to
the extent necessary to comply with Section 409A, no conversion specified
hereunder shall occur unless permissible under Section 409A.  If MSCI considers
you to be one of its “specified employees” and you are a U.S. taxpayer, in each
case, at the time of your “separation from service” (as such terms are defined
in the Code) from the Company, no conversion specified hereunder shall occur
prior to the expiration of the six-month period measured from the date of your
separation from service from the Company (such period, the “Specified Employee
Period”).  Any conversion of Adjusted PSUs into Shares that would
 

 
A-6

--------------------------------------------------------------------------------

 



 
have occurred during the Specified Employee Period but for the fact that you are
deemed to be a specified employee shall be satisfied either by i) conversion of
such Adjusted PSUs into Shares on the first business day following the Specified
Employee Period or ii) a cash payment on the first business day following the
Specified Employee Period equal to the value of such Adjusted PSUs on the
scheduled conversion date (based on the value of the Shares on such date) plus
accrued interest as determined by MSCI; provided, that to the extent this
‎Section 16(b)(ii) is applicable, in the event that after the date of your
separation from service from the Company you (X) die or (Y) accept employment at
a Governmental Employer and provide MSCI with satisfactory evidence
demonstrating that as a result of such new employment the divestiture of your
continued interest in MSCI equity awards or continued ownership of the Shares is
reasonably necessary to avoid the violation of U.S. federal, state or local,
foreign ethics or conflicts of interest law applicable to you at such
Governmental Employer, any conversion or payment delayed pursuant to this
‎Section 16(b)(ii) shall occur or be made immediately.  For the avoidance of
doubt, any determination as to form of payment provided in this ‎Section
16(b)(ii) will be in the sole discretion of MSCI.
 
(iii)           For purposes of any provision of this Award Agreement providing
for the payment of any amounts of nonqualified deferred compensation upon or
following a termination of employment from the Company, references to your
“termination of employment” (and corollary terms) shall be construed to refer to
your “separation from service” from the Company.
 
(iv)           MSCI reserves the right to modify the terms of this Award
Agreement, including, without limitation, the payment provisions applicable to
your PSUs, to the extent necessary or advisable to comply with Section 409A and
reserves the right to make any changes to your PSU award so that it does not
become subject to Section 409A or become subject to a Specified Employee Period.
 
Section 17.           Severability.  In the event MSCI determines that any
provision of this Award Agreement would cause you to be in constructive receipt
for United States federal or state income tax purposes of any portion of your
award, then such provision will be considered null and void, and this Award
Agreement will be construed and enforced as if the provision had not been
included in this Award Agreement as of the date such provision was determined to
cause you to be in constructive receipt of any portion of your award.
 
Section 18.           Successors.  This Award Agreement shall be binding upon
and inure to the benefit of any successor or successors of the Company and any
person or persons who shall, upon your death, acquire any rights hereunder in
accordance with this Award Agreement or the Plan.
 
Section 19.           Governing Law; Venue.  This Award Agreement and the
related legal relations between you and the Company will be governed by and
construed in
 

 
A-7

--------------------------------------------------------------------------------

 



 
accordance with the laws of the State of New York, without regard to any
conflicts or choice of law, rule or principle that might otherwise refer the
interpretation of the award to the substantive law of another jurisdiction.  For
purposes of litigating any dispute that arises under this grant or the Award
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of New York, agree that such litigation shall be conducted in the courts
of New York County, New York, or the federal courts for the United States for
the Southern District of New York, where this grant is made and/or to be
performed.
 
Section 20.           Rule of Construction for Timing of Conversion.  With
respect to each provision of this Award Agreement that provides for your PSUs to
convert to Shares on a specified event or date, such conversion will be
considered to have been timely made, and neither you nor any of your
beneficiaries or your estate shall have any claim against the Company for
damages based on a delay in payment, and the Company shall have no liability to
you (or to any of your beneficiaries or your estate) in respect of any such
delay, as long as payment is made by December 31 of the year in which the
applicable vesting date or such other specified event or date occurs, or if
later, by March 15th of the year following such specified event or date.
 
Section 21.           Non-U.S. Participants.  The following provisions will
apply to you if you reside or work outside of the United States.  For the
avoidance of doubt, if you reside or work in the United States and subsequently
relocate to another country after the Grant Date, or if you reside in another
country and subsequently relocate to the United States after the Grant Date, the
following provisions may apply to you to the extent MSCI determines that the
application of such terms and conditions is necessary or advisable for tax,
legal or administrative reasons.
 
(a)         Termination of Employment.  Unless otherwise provided in ‎Section 4,
your employment relationship will be considered terminated as of the date you
are no longer actively providing services to the Company (whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
you are employed or the terms of your employment agreement, if any), and such
date will not be extended by any notice period (e.g., your period of service
would not include any contractual notice period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where you are employed
or the terms of your employment agreement, if any).
 
(b)         Tax and Other Withholding Obligations.  You acknowledge that,
regardless of any action taken by the Company, the ultimate liability for all
income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to your participation in the Plan and
legally applicable to you (“Tax-Related Items”) is and remains your
responsibility and may exceed the amount actually withheld by the Company.  You
further acknowledge that the Company (i) makes no representations or undertaking
regarding the treatment of any Tax-Related Items in connection with any aspect
of the PSUs, including, but not limited to, the grant, vesting or settlement of
the PSUs, the subsequent sale of Shares acquired pursuant to such settlement and
the receipt of any dividend equivalents and/or dividends; and (ii) does not
commit to and is under no obligation to structure the terms of the grant or any
aspect of
 

 
A-8

--------------------------------------------------------------------------------

 



 
the PSUs to reduce or eliminate your liability for Tax-Related Items or achieve
any particular tax result.
 
If the obligation for Tax-Related Items is satisfied by withholding in Shares,
for tax purposes, you are deemed to have been issued the full number of Shares
subject to the vested PSUs, notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items.
 
In the event that withholding in and/or tendering Shares is problematic under
applicable tax or securities law or has materially adverse accounting
consequences, by your acceptance of the PSUs, you authorize and direct MSCI and
any brokerage firm determined acceptable to MSCI to sell on your behalf a whole
number of Shares from those Shares issued to you as MSCI determines to be
appropriate to generate cash proceeds sufficient to satisfy the obligation for
Tax-Related Items. Depending on the withholding method, the Company may withhold
or account for Tax-Related Items by considering maximum applicable rates, in
which case you will receive a refund of any over-withheld amount in cash and
will have no entitlement to the stock equivalent.
 
Finally, you agree to pay to the Company, including through withholding from
your wages or other cash compensation paid to you by MSCI and/or your employer,
any amount of Tax-Related Items that the Company may be required to withhold or
account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described.  MSCI may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares if you fail to comply
with your obligations in connection with the Tax-Related Items.
 
(c)         Nature of Grant.  In accepting the PSUs, you acknowledge, understand
and agree that:
 
(i)           the Plan is established voluntarily by MSCI, it is discretionary
in nature and it may be modified, amended, suspended or terminated by MSCI at
any time, to the extent permitted by the Plan;
 
(ii)           this PSU award is not an employment or service agreement, and
nothing in this Award Agreement or your participation in the Plan shall create a
right to continued employment with the Company or interfere with the ability of
the Company to terminate your employment or service relationship (if any);
 
(iii)           this award, and all other awards of PSUs and other equity-based
awards, are discretionary, voluntary and occasional.  This award does not confer
on you any contractual or other right or entitlement to receive another award of
PSUs, any other equity-based award or benefits in lieu of PSUs at any time in
the future or in respect of any future period.  You agree that any release
required under ‎Section 4 of this Award Agreement is in exchange for the grant
of PSUs hereunder, for which you have no current entitlement.
 

 
A-9

--------------------------------------------------------------------------------

 



 


 
(iv)           MSCI has made this award to you in its sole discretion.  All
decisions with respect to future PSU or other grants, if any, will be at the
sole discretion of MSCI;
 
(v)           you are voluntarily participating in the Plan;
 
(vi)           the grant of PSUs and the Shares subject to the PSUs are not
intended to replace any pension rights or compensation;
 
(vii)           this award does not confer on you any right or entitlement to
receive compensation in any specific amount.  In addition, the PSUs and the
Shares subject to the PSUs, and the income and value of same, are not part of
normal or expected compensation for purposes of calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, long-service awards, holiday pay, pension or retirement or welfare
benefits or similar payments;
 
(viii)           unless otherwise agreed with MSCI, the PSUs and the Shares
subject to the PSUs, and the income and value of same, are not granted as
consideration for, or in connection with, the service you may provide as a
director of a Subsidiary;
 
(ix)           the future value of the underlying Shares is unknown,
indeterminable and cannot be predicted with certainty;
 
(x)           no claim or entitlement to compensation or damages shall arise
from forfeiture of the PSUs resulting from the termination of your employment
relationship (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any); and
 
(xi)           you acknowledge and agree that the Company shall not be liable
for any foreign exchange rate fluctuation between your local currency and the
U.S. Dollar that may affect the value of the PSU or of any amounts due to you
pursuant to the settlement of the PSU or the subsequent sale of any shares of
Common Stock acquired upon settlement.
 
(d)         Data Privacy.  You hereby explicitly and unambiguously consent to
the collection, use and transfer, in electronic or other form, of your personal
data as described in this Award Agreement and any other PSU grant materials by
and among, as applicable, MSCI and any Subsidiary for the exclusive purpose of
implementing, administering and managing your participation in the Plan.
 
You understand that the Company may hold certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any Shares or directorships held in MSCI, details of all
PSUs or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or
 

 
A-10

--------------------------------------------------------------------------------

 



 
outstanding in your favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.
 
You understand that Data will be transferred to E*Trade Financial Corporate
Services, Inc., or such other stock plan service provider as may be selected by
MSCI in the future, which is assisting MSCI with the implementation,
administration and management of the Plan.  You understand that the recipients
of the Data may be located in the United States or elsewhere, and that the
recipients’ country of operation (e.g., the United States) may have different
data privacy laws and protections than your country.  You understand that if you
reside outside the United States, you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative.  You authorize MSCI, E*Trade Financial Corporate
Services, Inc., and any other possible recipients which may assist MSCI
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing
your participation in the Plan.  You understand that Data will be held only as
long as is necessary to implement, administer and manage your participation in
the Plan.  You understand if you reside outside the United States, you may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative.  Further, you understand that you are
providing the consents herein on a purely voluntary basis.  If you do not
consent, or if you later seeks to revoke your consent, your service and career
with the Company will not be adversely affected; the only consequence of
refusing or withdrawing your consent is that MSCI would not be able to grant you
PSUs or other equity awards or administer or maintain such awards.  Therefore,
you understand that refusing or withdrawing your consent may affect your ability
to participate in the Plan.  For more information on the consequences of your
refusal to consent or withdrawal of consent, you understand that you may contact
your local human resources representative.
 
(e)         Language.  If you have received this Award Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
 
(f)         Electronic Delivery and Acceptance.  MSCI may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  You hereby consent to receive
such documents by electronic delivery and agree to participate in the Plan
through an online or electronic system established and maintained by MSCI or a
third party designated by MSCI.
 
(g)         Exhibit B.  Notwithstanding any provisions in this Award Agreement,
the PSUs shall be subject to any special terms and conditions set forth in
Exhibit B to this Award Agreement for your country.  Moreover, if you relocate
to one of the countries included in Exhibit B, the special terms and conditions
for such country will apply to
 

 
A-11

--------------------------------------------------------------------------------

 



 
you, to the extent MSCI determines that the application of such terms and
conditions is necessary or advisable for legal or administrative
reasons.  Exhibit B constitutes part of this Award Agreement.
 
(h)         Insider Trading Restrictions/Market Abuse Laws.  Depending on your
country of residence, you may be subject to insider trading restrictions and/or
market abuse laws, which may affect your ability to acquire or sell Shares or
rights to Shares (e.g., PSUs) under the Plan during such times as you are
considered to have “inside information” regarding the Company (as defined by the
laws in your country).  Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy.  You are responsible for ensuring
compliance with any applicable restrictions, and you should consult your
personal legal advisor on this matter.
 
Section 22.           Defined Terms.  For purposes of this Award Agreement, the
following terms shall have the meanings set forth below:
 
A “Cancellation Event” will be deemed to have occurred under any one of the
following circumstances:
 
(a)         misuse of Proprietary Information or failure to comply with your
obligations under MSCI’s Code of Conduct or otherwise with respect to
Proprietary Information;
 
(b)         termination from the Company for Cause (or a later determination
that you could have been terminated for Cause; provided that such determination
is made within six months of termination);
 
(c)         your commission of a fraudulent act or participation in misconduct
which leads to a material restatement of the Company’s financial statements;
 
or if, without the consent of MSCI:
 
(d)         while employed by the Company, including during any notice period
applicable to you in connection with your termination of employment with the
Company, you directly or indirectly in any capacity (including through any
person, corporation, partnership or other business entity of any kind) hire or
solicit, recruit, induce, entice, influence or encourage any Company employee to
leave the Company or become hired or engaged by another company; or
 
(e)         while employed by the Company, including during any notice period
applicable to you in connection with your termination of employment with the
Company, you directly or indirectly in any capacity (including through any
person, corporation, partnership or other business entity of any kind) solicit
or entice away or in any manner attempt to persuade any client or customer, or
prospective client or customer, of the Company (i) to discontinue or diminish
his, her or its relationship or prospective relationship with the Company or
(ii) to otherwise provide his, her or its business to any
 

 
A-12

--------------------------------------------------------------------------------

 



 
person, corporation, partnership or other business entity which engages in any
line of business in which the Company is engaged (other than the Company).
 
“Cause” means:
 
(a)           any act or omission which constitutes a material willful breach of
your obligations to the Company or your continued and willful refusal to
substantially perform satisfactorily any duties reasonably required of you,
which results in material injury to the interest or business reputation of the
Company and which breach, failure or refusal (if susceptible to cure) is not
corrected (other than failure to correct by reason of your incapacity due to
physical or mental illness) within 30 days after written notification thereof to
you by the Company; provided that no act or failure to act on your part shall be
deemed willful unless done or omitted to be done by you not in good faith and
without reasonable belief that your action or omission was in the best interest
of the Company;
 
(b)           your commission of any dishonest or fraudulent act, or any other
act or omission with respect to the Company, which has caused or may reasonably
be expected to cause a material injury to the interest or business reputation of
the Company and which act or omission is not successfully refuted by you within
30 days after written notification thereof to you by the Company;
 
(c)           your plea of guilty or nolo contendere to or conviction of a
felony under the laws of the United States or any state thereof or any other
plea or confession of a similar crime in a jurisdiction in which the Company
conducts business; or
 
(d)           your commission of a fraudulent act or participation in misconduct
which leads to a material restatement of the Company’s financial statements.
 
A “Change in Control” shall be deemed to have occurred if any of the following
conditions shall have been satisfied:
 
(a)           any one person or more than one person acting as a group (as
determined under Section 409A), other than (A) any employee plan established by
the Company, (B) the Company or any of its affiliates (as defined in Rule 12b-2
promulgated under the Exchange Act), (C) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (D) a corporation
owned, directly or indirectly, by stockholders of MSCI in substantially the same
proportions as their ownership of MSCI, is or becomes, during any 12-month
period, the beneficial owner, directly or indirectly, of securities of MSCI (not
including in the securities beneficially owned by such person(s) any securities
acquired directly from the Company or its affiliates other than in connection
with the acquisition by the Company or its affiliates of a business)
representing 30% or more of the total voting power of the stock of MSCI;
provided that the provisions of this subsection (a) are not intended to apply to
or include as a Change in Control any transaction that is specifically excepted
from the definition of Change in Control under subsection (c) below;
 
(b)           a change in the composition of the Board such that, during any
12-month period, the individuals who, as of the beginning of such period,
constitute the Board (the
 

 
A-13

--------------------------------------------------------------------------------

 



 
“Existing Board”) cease for any reason to constitute at least 50% of the Board;
provided, however, that any individual becoming a member of the Board subsequent
to the beginning of such period whose election, or nomination for election by
MSCI’s stockholders, was approved by a vote of at least a majority of the
directors immediately prior to the date of such appointment or election shall be
considered as though such individual were a member of the Existing Board; and
provided, further, however, that, notwithstanding the foregoing, no individual
whose initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 or Regulation
14A promulgated under the Exchange Act or successor statutes or rules containing
analogous concepts) or other actual or threatened solicitation of proxies or
consents by or on behalf of an individual, corporation, partnership, group,
associate or other entity or “person” other than the Board, shall in any event
be considered to be a member of the Existing Board;
 
(c)           the consummation of a merger or consolidation of the Company with
any other corporation or other entity, or the issuance of voting securities in
connection with a merger or consolidation of the Company pursuant to applicable
stock exchange requirements; provided that immediately following such merger or
consolidation the voting securities of MSCI outstanding immediately prior
thereto do not continue to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity of such merger or
consolidation or parent entity thereof) 50% or more of the total voting power of
MSCI’s stock (or if the Company is not the surviving entity of such merger or
consolidation, 50% or more of the total voting power of the stock of such
surviving entity or parent entity thereof); and provided, further, that a merger
or consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no person (as determined under Section 409A) is or
becomes the beneficial owner, directly or indirectly, of securities of MSCI (not
including in the securities beneficially owned by such person any securities
acquired directly from the Company or its affiliates other than in connection
with the acquisition by the Company or its affiliates of a business)
representing 50% or more of either the then outstanding Shares or the combined
voting power of MSCI’s then-outstanding voting securities shall not be
considered a Change in Control; or
 
(d)           the sale or disposition by the Company of all or substantially all
of the Company’s assets in which any one person or more than one person acting
as a group (as determined under Section 409A) acquires (or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to more than 50% of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition or acquisitions.
 
Notwithstanding the foregoing, (1) no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of MSCI common stock
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns
substantially all of the assets of the Company immediately prior to such
transaction or series of transactions and (2) no event
 

 
A-14

--------------------------------------------------------------------------------

 



 
or circumstances described in any of clauses (a) through (d) above shall
constitute a Change in Control unless such event or circumstances also
constitute a change in the ownership or effective control of the Company, or in
the ownership of a substantial portion of the Company’s assets, as defined in
Section 409A.  In addition, no Change in Control shall be deemed to have
occurred upon the acquisition of additional control of the Company by any one
person or more than one person acting as a group that is considered to
effectively control the Company.  In no event will a Change in Control be deemed
to have occurred if you are part of a “group” within the meaning of Section
13(d)(3) of the Exchange Act that effects a Change in Control.
 
Terms used in the definition of a Change in Control shall be as defined or
interpreted pursuant to Section 409A.
 
“Code” means the United States Internal Revenue Code of 1986, as amended.
 
“Committee” means the Compensation Committee of the Board, any successor
committee thereto or any other committee of the Board appointed by the Board
with the powers of the Committee under the Plan, or any subcommittee appointed
by such Committee.
 
“Disability” means (a) you are unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months or (b) you, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, are receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Company.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Good Reason” means:
 
(a)           any material diminution in your title, status, position, the scope
of your assigned duties, responsibilities or authority, including the assignment
to you of any duties, responsibilities or authority inconsistent with the
duties, responsibilities and authority assigned to you prior to a Change in
Control (including any such diminution resulting from a transaction in which the
Company is no longer a public company);
 
(b)           any reduction in your Total Reward that was in existence prior to
a Change in Control (for purposes of this clause (b), Total Reward is comprised
of your annual base salary, your annual bonus and the grant date fair value of
your equity-based incentive compensation awards for the year prior to the year
in which your termination of employment occurs);
 
(c)           a relocation of more than 25 miles from the location of your
principal job location or office prior to a Change in Control; or
 

 
A-15

--------------------------------------------------------------------------------

 



 


 
(d)           any other action or inaction that constitutes a material breach by
the Company of any agreement pursuant to which you provide services to the
Company;
 
provided, that you provide the Company with written notice of your intent to
terminate your employment for Good Reason within 90 days of your becoming aware
of any circumstances set forth above (with such notice indicating the specific
termination provision above on which you are relying and describing in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the indicated provision) and that you
provide the Company with at least 30 days following receipt of such notice to
remedy such circumstances.
 
“Governmental Employer” means a federal governmental or executive branch
department or agency.
 
“Governmental Service Termination” means the termination of your employment with
the Company as a result of your accepting employment at a Governmental Employer
and you provide MSCI with satisfactory evidence demonstrating that, as a result
of such new employment, the divestiture of your continued interest in MSCI
equity awards or continued ownership in MSCI common stock is reasonably
necessary to avoid the violation of U.S. federal, state or local, foreign ethics
or conflicts of interest law applicable to you at such Governmental Employer.
 
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
 
“Notice Requirements” means prior written notice to MSCI of at least:
 
(a)           180 days if you are a member of the MSCI Executive Committee (or a
successor or equivalent committee) at the time of notice of resignation; or
 
(b)           90 days if you are a Managing Director of the Company (or
equivalent title) at the time of notice of resignation.
 
For the avoidance of doubt, employees working or residing outside of the United
States may be subject to notice periods mandated under local labor or regulatory
requirements which may differ from the Notice Requirements set forth above.
 
“Performance Period” means [•].
 
“Proprietary Information” means any information that may have intrinsic value to
the Company, the Company’s clients or other parties with which the Company has a
relationship, or that may provide the Company with a competitive advantage,
including, without limitation, any trade secrets or inventions (whether or not
patentable); formulas; flow charts; computer programs, access codes or other
systems of information; algorithms, technology and business processes; business,
product or marketing plans; sales and other forecasts; financial information;
client lists or other intellectual property; information relating to
compensation and benefits; and public information that becomes proprietary as a
result of the Company’s compilation of that information for use in its
 

 
A-16

--------------------------------------------------------------------------------

 



 
business; provided that such Proprietary Information does not include any
information which is available for use by the general public or is generally
available for use within the relevant business or industry other than as a
result of your action.  Proprietary Information may be in any medium or form
including, without limitation, physical documents, computer files or discs,
videotapes, audiotapes and oral communications.
 
“Section 409A” means Section 409A of the Code.
 


 

 
A-17

--------------------------------------------------------------------------------

 

APPENDIX A
 
Designation of Beneficiary(ies) Under
MSCI Inc. 2007 Amended and Restated
Equity Incentive Compensation Plan
 
This Designation of Beneficiary(ies) shall remain in effect with respect to all
awards issued to me under any MSCI equity compensation plan, including any
awards that may be issued to me after the date hereof, unless and until I modify
or revoke it by submitting a later dated beneficiary designation.  This
Designation of Beneficiary(ies) supersedes all my prior beneficiary designations
with respect to all my equity awards.
 
I hereby designate the following beneficiary(ies) to receive any survivor
benefits with respect to all my equity awards:
 

 
Beneficiary(ies) Name(s)
Relationship
Percentage
(1)
     
(2)
     



 
Address(es) of Beneficiary(ies):
 
(1)
(2)
 
Contingent Beneficiary(ies)
 
Please also indicate any contingent beneficiary(ies) and to which
beneficiary(ies) above such interest relates.
 

 
Beneficiary(ies) Name(s)
Relationship
Nature of Contingency
(1)
     
(2)
     



Address(es) of Contingent Beneficiary(ies):
 
(1)
(2)
 
Name: (please print)                            Date:
 
Signature
 
Please sign and return this form to MSCI’s Human Resources Department.

 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
 

 
[COUNTRY-SPECIFIC TERMS AND CONDITIONS]
 


 

 
 
 
 
 
 
B-1

--------------------------------------------------------------------------------